Citation Nr: 1606800	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  06-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for right knee chondromalacia, to include whether the Veteran is entitled to a separate 10 percent rating for limitation of flexion of the right leg (knee) prior to October 10, 2013.  

2.  Entitlement to a compensable rating for left ankle sprain.

3.  Entitlement to additional compensation for dependent children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985 and from January 2003 to August 2004.  He also had periods of active duty for training and inactive duty training between 1985 and 2003.

The claims for increased ratings come to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued the noncompensable ratings assigned for right knee chondromalacia and left ankle sprain.  The Board remanded these claims in December 2009, August 2011, and August 2013 for additional development.  

The claim for additional compensation for dependent children comes to the Board from a June 2014 administrative decision.  

In April 2015, the Board issued a decision that, in pertinent part, denied entitlement to compensable ratings for right knee chondromalacia and left ankle sprain, and which remanded the claim for additional compensation for dependent children.  In the April 2015 decision, the Board noted that the RO had granted a separate 10 percent rating for limitation of flexion of the right leg (knee) in a November 2013 rating decision.  

The Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court) and in an undated Joint Motion for Partial Remand (Joint Motion), which will be described in further detail below, the parties requested that the Court vacate the April 2015 Board decision that denied entitlement to a compensable rating for right knee chondromalacia and left ankle sprain.  In a December 2015 Order, the Court granted the Joint Motion.

Given that the RO granted a separate 10 percent rating for limitation of flexion of the right leg (knee) in a November 2013 rating decision, which is part and parcel of the claim for entitlement to a compensable rating for right knee chondromalacia, the Board has recharacterized the issue as reflected on the title page.  

The issue of entitlement to additional compensation for dependent children is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no subjective or objective evidence that the Veteran's right knee chondromalacia is manifested by slight recurrent subluxation or lateral instability.

2.  Given the findings in the Joint Motion, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the assignment of a 10 percent rating for the right knee disability is warranted prior to October 10, 2013, pursuant to 38 C.F.R. § 4.59 based on subjective complaints of painful right knee motion.  

3.  The Veteran's right knee has never exhibited flexion limited to 30 degrees at any time as of October 10, 2013.

4.  Given the findings in the Joint Motion, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the assignment of a 10 percent rating for the left ankle disability is warranted pursuant to 38 C.F.R. § 4.59 based on subjective complaints of painful left ankle motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right knee chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a 10 percent rating, and no higher, have been met for the right knee disability prior to October 13, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015).

3.  The criteria for a 10 percent rating, and no higher, have been met for the left ankle disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an AOJ, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board acknowledges that the RO did not provide the appellant pre-adjudication notice regarding the claims for increased ratings.  The requisite notice was sent, however, by a letter dated in January 2010 and the claims were readjudicated in a September 2012 supplemental statement of the case (SSOC).  Mayfield, 444 F.3d at 1333.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the appellant physical examinations of his right knee and left ankle; and obtained medical opinions as to the severity of his right knee and left ankle disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims for increased ratings at this time. 

Increased Rating Claims

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection was originally granted for right knee chondromalacia and recurrent left ankle sprain in a May 1985 rating decision.  A noncompensable rating was assigned for the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, and a noncompensable rating was assigned for the left ankle by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, both effective April 22, 1985.  

The Veteran's claim for increased rating was received at the RO on September 21, 2004.  In the May 2005 rating decision that is the subject of this appeal, the RO continued the noncompensable ratings assigned for the right knee chondromalacia and left ankle sprain under the same diagnostic codes, but noted that they had been in effect from April 22, 1985, to January 16, 2003, and again from August 9, 2004, to reflect a period of time during which the Veteran was back on active duty.  

As noted in the Introduction, the RO granted a separate 10 percent rating for limitation of flexion of the right leg (knee) in a November 2013 rating decision, which assigned the separate rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260 effective October 10, 2013.  Also noted in the Introduction, this separately rated disability is part and parcel of the claim for entitlement to a compensable rating for right knee chondromalacia.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings for limitation of extension with the following ratings assigned: 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5257 provides the rating criteria for other impairment of the knee.  Ratings of 10, 20 and 30 percent are assigned for slight, moderate, or severe recurrent subluxation or lateral instability, respectively.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides the rating criteria for limited motion of the ankle.  Moderate limited motion merits the assignment of a 10 percent rating, and marked limited motion merits the assignment of a 20 percent rating.  Id.  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2015).

The evidence in this case relevant to the claims for increased ratings involving the right knee and left ankle and dated within the timeframe being considered consists of service treatment records from the Veteran's second period of active duty service, VA treatment records, and several VA examination reports.

Service treatment records from the Veteran's second period of active duty service reflect that he reported swollen stiff or painful joints in a June 2004 post-deployment health assessment.  There is no specific indication to which joint(s) the Veteran was referring.  

The Veteran underwent a VA examination in December 2004.  In regards to his service-connected right knee chondromalacia, it was noted that he had been suffering from right knee chondromalacia, a condition that had existed since 1983 and was due to injury that occurred as a result of the intense physical training activities in the military.  Symptoms included stiffness, aching, soreness, and swelling of the knee.  The symptoms described occurred constantly, but the Veteran denied that his condition caused incapacitation.  Current treatment was Ibuprofen.  The Veteran denied any functional impairment resulting from the right knee condition and also denied that the condition had resulted in any time lost from work.  The examiner also reported on a bilateral knee condition.  In pertinent part, it was additionally noted that the Veteran had bilateral knee pain.  There were no complaints made regarding the Veteran's left ankle.  In regards to activity and function, it was noted that the Veteran could take a shower, vacuum, drive a car, cook, climb stairs get dressed, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  His usual occupation was as a senior crew worker, which he had performed for eight years and was doing at the time of the examination.  

Physical examination at the time of the December 2004 VA examination revealed that the Veteran's gait was within normal limits and that he did not need an assistive device for ambulation.  The right knee joint's general appearance was within normal limits.  Range of motion testing revealed 140 degrees of flexion and extension to zero degrees, with no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Drawer and McMurray tests were within normal limits on the right.  The Veteran's left ankle appeared within normal limits without deformity.  Range of motion testing for the left ankle revealed 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no evidence of painful motion and no additional limitation of motion due to pain, fatigue, weakness, lack or endurance, or incoordination after repetitive use.  

The Veteran underwent a VA examination in May 2010, at which time his claims folder was reviewed.  At this juncture, the Board notes a discrepancy in regards to whether the Veteran reported experiencing left ankle pain.  More specifically, the examiner first noted that the Veteran denied any left ankle pain, but later in the same paragraph, indicated that the Veteran had pain in the left ankle.  The Veteran reported painful motion of his knees.  Precipitation factors included lifting and bending, which impacted his occupation; alleviating factors included rest and medication.  There was no joint dislocation or subluxation.  The Veteran indicated that his joints did not affect his activities of daily living.  Physical examination revealed no ankle deformity and no abnormal gait, weakness or fatigue.  The Veteran's right knee did not exhibit pain, pain on repeated use, fatigue, incoordination, edema, effusion, tenderness, abnormal movement, guarding of movement, weakness, stiffness, swelling, heat, redness, instability/giving way, locking, fatigability, or lack of endurance or additional limitation on repetitive use.  Range of motion testing revealed right knee flexion from 0-140 degrees passively, with resistance, and repetitively; and extension to 0 degrees (full) passively, with resistance, and repetitively.  Stability was good, there was no ankylosis, and testing of the medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus was normal.  Range of motion testing revealed left ankle dorsiflexion from 0-20 degrees passively, with resistance, and repetitively; and plantar flexion from 0-45 degrees passively, with resistance, and repetitively.  There was no varus/valgus angulation of os calcis in relation to long axis of tibia/fibula, the posterior view of the achilles tendon was midline on standing, and there was no ankylosis.  The examiner also indicated the absence of pain on movement during examination of the joints.  X-rays of the left ankle were reported as within normal limits.  X-ray of the right knee revealed a loose body present in the posterior aspect; bilateral minimal spurring of the right and left tibial spines and at the superior pole of the right patella; and bony fragment adjacent to the right anterior tibial tuberosity most likely representing healing of an old avulsion injury.  

In a September 2010 addendum, the examiner who conducted the May 2010 VA examination clarified that there was no evidence of painful motion, edema, weakness, instability, tenderness, or subluxation involving the Veteran's left ankle.  

The Veteran underwent a VA ankle conditions Disability Benefits Questionnaire (DBQ) and a knee and lower leg conditions DBQ in October 2013, at which time his electronic file was reviewed.  The diagnoses were left ankle strain and degenerative joint disease of both knees.  The Veteran reported that his left ankle still gets stiff and swells from time to time and that it hurts to twist it.  He indicated that his right knee joint hurts when he gets up on steps and that he experiences pain on both sides of the knee.  The only treatment he has had for the ankles and knees is pain medications, which he took for pain in multiple joints.  The Veteran denied surgery or injections for the left ankle and right knee.  The Veteran did not report that flare-ups impact the function of the left ankle or right knee/leg.  

Range of motion testing revealed left ankle plantar flexion to 45 degrees or greater without objective evidence of painful motion.  Left ankle plantar dorsiflexion was to 20 degrees or greater without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion of the left ankle following repetitive-use testing and without any functional loss and/or functional impairment of the left ankle.  Range of motion testing revealed right knee flexion to 120 degrees with objective evidence of painful motion at 120 degrees.  There was no limitation of right knee extension and no objective evidence of painful motion with right knee extension.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion of the right knee following repetitive-use testing and without any functional loss and/or functional impairment of the right knee/leg.  

There was no localized tenderness or pain on palpation of the joints/soft tissue of the left ankle or right knee.  Muscle strength and joint stability testing involving the left ankle and right knee was normal.  The Veteran did not have ankylosis of the ankle, subtalar and/or tarsal joint and there was no evidence or history of recurrent right knee patellar subluxation/dislocation.  An October 2013 x-ray of the bilateral ankle showed that the osseous structures and joint spaces were preserved; the ankle mortises were intact; and the soft tissues were grossly unremarkable.  The impression was negative views of the bilateral ankle.  The impression on an October 2013 x-ray of the bilateral knee was mild degenerative change of the knees.  In regards to the functional impact on the Veteran's occupation, it was reported that the Veteran worked for Dekalb Water and Sewer for 14 years and that he had retired two years prior as a result of his back.  The Veteran was able to dress and undress and could handle his food and toilet.  

The Joint Motion determined that in its April 2015 decision, the Board failed to consider the applicability of 38 C.F.R. § 4.59 when it denied compensable ratings for chondromalacia of the right knee and for a left ankle sprain.  According to the Joint Motion, this failure was particularly erroneous in light of the Veteran's complaints of painful motion.  The failures addressed in the Joint Motion will be addressed in this decision.  

The preponderance of the evidence of record does not support the assignment of a compensable rating for right knee chondromalacia under Diagnostic Code 5257 at any point during the appellate period.  This is so because there is no subjective or objective evidence of slight recurrent subluxation or lateral instability.  Rather, drawer and McMurray tests were within normal limits on the right during the December 2004 VA examination; stability testing was good and testing of the ligaments and meniscus was normal during the May 2010 VA examination; and joint stability testing of the right knee during the October 2013 DBQ was normal, and there was no evidence or history or recurrent right knee patellar subluxation/dislocation.  In the absence of any evidence the Veteran's right knee has any recurrent subluxation or lateral instability, a compensable rating is not warranted under Diagnostic Code 5257.  

The evidence of record supports the assignment of a 10 percent rating for the right knee disability prior to October 10, 2013, pursuant to 38 C.F.R. § 4.59.  This is so because the Veteran reported bilateral knee pain during the December 2004 VA examination, although repetitive use testing of the right knee did not result in pain; and the Veteran reported painful motion of his knees during the May 2010 VA examination, although there was no objective evidence of pain on range of motion testing or on repeated use.  Given the findings in the Joint Motion, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the assignment of a 10 percent rating for the right knee disability is warranted prior to October 10, 2013, pursuant to 38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Board notes that separate ratings under Diagnostic Codes 5257 and 5260 are permissible.  See VAOPGCPREC 23-97.

A rating in excess of 10 percent is not warranted for the limitation of flexion of the right leg (knee) from October 10, 2013, to the present because the Veteran's right knee has never exhibited flexion limited to 30 degrees so as to support the assignment of the next highest (20 percent) rating provided under Diagnostic Code 5260.  Rather, the Veteran was able to flex his right knee to 120 degrees at the time of the October 2013 DBQ and there was no additional loss of right knee motion following repetitive-use testing.  

The Board has also considered the other diagnostic criteria related to the knees to determine whether an increased rating, or additional separate compensable rating, is warranted for the right knee disability under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Most of the remaining diagnostic codes, however, are simply not applicable to the Veteran's service-connected right knee disability as there is no evidence of ankylosis (Diagnostic Code 5256); dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5258); symptomatic removal of the semilunar cartilage (Diagnostic Code 5259); limitation of extension (Diagnostic Code 5261); or genu recurvatum (Diagnostic Code 5263).  See VA treatment records; VA examination reports.

The evidence of record also supports the assignment of a 10 percent rating for the service-connected left ankle sprain pursuant to 38 C.F.R. § 4.59 during the entire appellate period.  This is so because the Veteran reported painful joints in a June 2004 post-deployment health assessment; the Veteran reported pain in the left ankle during the May 2010 VA examination, although there was no evidence of pain on movement during examination of that joint; and the Veteran reported that his left ankle hurt when twisted during the October 2013 DBQ, though there was no evidence of painful motion.  Given the findings in the Joint Motion, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the assignment of a 10 percent rating for the left ankle disability is warranted pursuant to 38 C.F.R. § 4.59.  

A rating in excess of 10 percent is not warranted for the left ankle disability because the Veteran's left ankle has never exhibited marked limitation of motion so as to support the assignment of the next highest (20 percent) rating provided under Diagnostic Code 5271.  Rather, the Veteran has exhibited normal left ankle motion at the time of the VA examinations conducted in December 2004, May 2010 and October 2013, and there was no loss in the left ankle range of motion following repetitive-use testing.  

The Board has also considered the other diagnostic criteria related to the ankles to determine whether an increased rating, or additional separate compensable rating, is warranted for the left ankle disability under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Most of the remaining diagnostic codes, however, are simply not applicable to the Veteran's service-connected left ankle disability as there is no evidence of ankylosis (Diagnostic Code 5270); ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272); malunion of the os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  See VA treatment records; VA examination reports.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected right knee and left ankle disability picture is not so unusual or exceptional in nature as to render the currently assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected right knee and left ankle disabilities are evaluated under the Schedule of Ratings for the Musculoskeletal System, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  When comparing the right knee and left ankle disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the currently assigned disability ratings.  Ratings in excess of those assigned are provided for certain manifestations of a right knee and/or left ankle disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently assigned right knee and left ankle disability ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

A compensable rating for right knee chondromalacia is denied.  

A 10 percent rating, and no higher, is granted for the right knee disability prior to October 13, 2010.  

A 10 percent rating, and no higher, is granted for left ankle sprain.  


REMAND

The Board remanded the claim of entitlement to additional compensation for dependent children in April 2015 in order for the AOJ to issue a statement of the case (SOC).  Review of the electronic record does not reveal that an SOC has been issued in regards to this claim.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case with respect to the issue of entitlement to additional compensation for dependent children.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


